Citation Nr: 0801520	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently diagnosed with PTSD which he alleges 
is due to his experiences in Vietnam.  Specifically, the 
veteran alleges that he was stationed at Da Nang Air Base 
during a rocket attack in or around March 1967; was stationed 
at Tuy Hoa Air Base in the late summer or fall of 1967 when 
the base came under attack by approximately 135 North 
Vietnamese soldiers; witnessed a North Vietnamese prisoner 
thrown from a helicopter while stationed at Tuy Hoa Air Base; 
almost shot a prisoner while transporting North Vietnamese 
prisoners to Bien Hoa Air Base aboard a C-130 aircraft in 
December 1967; was aboard a Boeing 707 commercial passenger 
jet airliner on his way back to the United States in February 
1968 when the aircraft hit a violent storm and nearly 
crashed; and witnessed a paratrooper fall to the ground after 
his parachute failed to open while stationed at Fort Bragg, 
North Carolina.  The veteran also generally alleges that he 
collected the bodies of dead United States Marines throughout 
his tour of duty in Vietnam.  

The veteran's service records indicate he was an aircraft 
maintenance specialist attached to the 345th Troop Carrier 
Squadron under command of the 314th Tactical Air Squadron 
from January 1967 to February 1968.  His service records show 
that he was stationed in Ching Chuan Kang Air Base, Taiwan, 
from January 1967 to February 1968.  However, the veteran has 
testified that he flew into and out of Vietnam with supplies 
and ammunition for months at a time and Ching Chuan Kang Air 
Base was merely the staging ground for his missions into 
Vietnam.  An annual report verifies that the veteran was 
stationed at Da Nang Air Base, Vietnam, while performing 
ground crew TDY assignment in June 1967 before being 
transferred to Udorn Royal Thai Air Force Base, Thailand.  
This is consistent with the veteran's statements and 
testimony.  

The Board finds that this annual report, combined with the 
veteran's statements and testimony, provide the requisite 
specific information necessary to verify the occurrence of 
the veteran's first described in-service stressors: the 
alleged rocket attack on Da Nang Air Base in or around June 
1967.  However, the RO has not made any attempt to verify 
this stressor.  

In addition, unit records of the 345th Troop Carrier Squadron 
from June 1967 to August 1967 may verify the veteran's 
allegation that he was present at Tuy Hoa Air Base during an 
attack on the base's perimeter by approximately 135 North 
Vietnamese soldiers.  

Finally, unit records from January and February 1968 may 
verify the veteran's allegation that he transported members 
of the 101st Airborne Division (Air Assault) to Tan Son Nhut 
Air Base after it became occupied by the North Vietnamese 
Army.  In order to address these deficiencies, a remand is 
required.  

Furthermore, upon remand the RO should contact the veteran 
and ask him to provide a specific date for the alleged 
incident at Fort Bragg, North Carolina, where he witnessed a 
paratrooper fall to the ground after his parachute failed to 
open.  If the veteran provides a specific date and/or the 
name of the service member involved in this incident, the RO 
should also attempt to verify this stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to provide a specific date for the 
alleged incident at Fort Bragg, North 
Carolina, where he witnessed a paratrooper 
fall to the ground after his parachute 
failed to open.  If the veteran provides a 
specific date for this incident, the RO 
should attempt to verify this alleged 
stressor.  

2.  The RO should contact the U.S. Army & 
Joint Services Records Research Center 
(JSRRC), 7701 Telegraph Road, Kingman 
Building, Suite 2C08, Alexandria, Virginia 
22315-3802.  It should provide that office 
with a summary of the veteran's alleged 
in-service stressor, as well as all 
stressor statements, the veteran's DD Form 
214 and his service personnel records, 
along with any other supporting 
documents.  For the relevant time periods, 
the veteran was assigned to the 345th 
Troop Carrier Squadron under command of 
the 314th Tactical Air Squadron.  

The RO should ask JSRRC to attempt to 
verify the following stressors: receipt of 
rocket fire at Da Nang Air Base and an 
attack by approximately 135 North 
Vietnamese soldiers upon the perimeter of 
the Tuy Hoa Air Base, both events 
allegedly occurring between June 1967 and 
August 1967.  

JSRRC is asked to furnish any official 
history or logs pertaining to any unit 
with which the veteran served as well as 
any unit to which his unit was attached 
during the time period of these alleged 
stressors.  

JSSRC is also asked to provide a unit 
history for the months of January and 
February 1968 in an attempt to verify that 
the veteran's unit was involved in 
transporting members of the 101st Airborne 
Division (Air Assault) to Tan Son Nhut Air 
Base after it became occupied by the North 
Vietnamese Army

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for PTSD.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

